 IntheMatterof Los ANGELESTURFCLUB,INC.andDONALDMOYNAHANIn the Matter of HoLLYwooD TURF CLUBandDONALD MOYNAHANIn the Matter of BUILDING SERVICE EMPLOYEES INTERNATIONALUNION,A. F. L., ITS AFFILIATE PARI MuTUEL EMPLOYEES GUILD,LOCAL No. 280, AND ITS LOCAL UNIONS No. 76, 399, AND 193; INTER-NATIONAL BROTHERHOOD OF HOD CARRIERS,BUILDING AND COMMONLABORERS UNION OF AMERICA,A. F. L., ANDITS AFFILIATES SOUTH-ERN CALIFORNIA DISTRICT COUNCIL OF LABORERS,LOCAL NO. 300 ANDLOCAL No. 1082; GARAGE,AUTOMOTIVE AND SERVICESTATION EM-PLOYEES UNION,LOCAL No. 495, AFFILIATEDWITH THEINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,A. F. L.andDONALD MOYNAHANCasesNos. 21-CA-320, 21-CA-349, 01-CB-68, and 21-CB-115.-Decided June 2, 1950DECISION AND ORDEROn October 6, 1949, Trial Examiner Frederic B. Parkes 2nd, issuedhis Intermediate Report in the above-entitled proceeding, recommend-ing that the complaint be dismissed upon the grounds that the opera-tions of the Respondents Los Angeles Turf Club, Inc., and Holly-wood Turf Club,' while not unrelated to commerce, are essentiallylocal in character, and that the assertion of jurisdiction in these caseswould not effectuate the policies of the Act, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, briefs insupport of the Intermediate Report were filed by Respondents Holly-wood, Building Service Employees' Union, and Garage, Automotiveand Service Station Employees' Union. The charging party, DonaldMoynahan, filed a. brief in opposition to the Intermediate Report.TheGeneral Counsel filed exceptions to the Intermediate Report and asupporting brief.'1Hereinafter referred to collectively as Respondent Tracks and individually as Respond-ent Los Angeles and RespondentHollywood,respectively.2 The General Counsel also filed a motion requesting that the Board Issue an orderdirecting the Trial Examiner to prepare and issue a Supplemental Intermediate Report,setting forth findings of fact,conclusions of law, and recommendations with respect to90 NLRB No. 1020 LOS *ANGELES TURF CLUB, INC.214The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed. The Board has considered the Intermediate,Report, the exceptions and briefs, and the entire record in the cases,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following additions and modifications :As fully detailed in the Intermediate Report, the Respondent,Tracks are engaged solely in conducting race meets.Their revenues.are derived principally from their percentages of the pari mutuelpools at the tracks and catering concessionaire receipts, and from.admission, and parking lot fees.Their principal expenses are,purses;to winners of races and rental fees for pari mutuel betting machinery.paid to the American Totalizator Company, hereinafter called Tote.,There are also small expenditures for maintenance of the tracks,almost all of which are made locally and advertising expenses, which:are also almost entirely local.It is not seriously contended that the Respondent Tracks, in theirimmediate operations, are engaged in commerce.However,, the Gen-eral Counsel contends that mainly by reason of the interstate ship-,ment of horses, the relationship to Tote and the Daily Racing Form,and the conduct of claiming races, jurisdiction must be asserted.3We,do not agree.With respect to the shipment of horses across State lines, this activ-ity, effected by the individual owners, is clearly analogous to the trans-portation of participants in baseball games considered by the SupremeCourt in theBaseballcase.'The Court in an opinion by Mr. Justice;Holmes there held that such transportation was merely incidental to,:and not an essential element of, the sporting events concerned and didnot serve to alter the intrastate character of those events so as to!bring the baseball clubs within the purview of the Sherman Anti-legal jurisdiction and the unfair labor practices alleged in the complaint herein. In sup-'port of his motion, the General Counsel contends that a Trial Examiner does not have:power to dismiss a case on policy grounds alone,where there is no showing of a clear lackof legal jurisdiction.For reasons fully stated inRow Construction Company,88 NLRB"580, we find no merit in this contention.Accordingly,the General Counsel'smotion ishereby denied.'The General Counsel also contends that the functions of the catering company whichoperates the numerous eating places at the Tracks,afford a substantial basis for assert-,ing jurisdiction over the Tracks.This contention is without merit.As indicated, in;the Intermediate Report, although an unspecified portion of the foodstuffs used by the,catering company may originate outside the State,4l1 Its purchases are made from localwholesalers and all its sales are made locally.Cf.Child'sCompany,88 NLRB 720;Bartenders Union Local 52, AFL,85 NLRB 412.4Federal Baseball Club of Baltimore,Inc. v. National League,259 U. S. 200.The Courtof Appeals for the Second Circuit has recently observed that this case is still controlling,precedent.Martin v. National League Baseball Club,174 F.2d 917(C. A. 2). 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrust Act.,'Without holding that case necessarily decisive of theissue of legal jurisdiction under our own Act, it is strongly persuasiveof the propriety of treating the Respondent Tracks as essentially localenterprises.As !to the relationship between the Respondent Tracks and Toteand the Daily Racing Form, the General Counsel argues, in sub-stance, that the latter 2 companies and the Respondent Tracks con-stitute, in effect, a single functionally related enterprise, althoughthere are no elements of common management or control, and that,as Tote and the Daily Racing Form are in commerce, the Tracks mustbe so held.However, the Respondent Tracks are only 2 of Tote's 70customers, and similarly are only 2 of the Daily Racing Form's manysubscribers.Moreover, with respect to Tote, the machinery ]easedfrom it is in the nature of capital equipment and, as we have recentlyheld, interstate purchase of capital equipment is not a sufficient factorto cause us to assert jurisdiction over an otherwise local enterprise.6Accordingly; we find no merit in this contention.Finally, with respect to the claiming races,' the General Counselcontends that because of such races, Respondent Tracks are com-parable to stockyards which have been held to be in commerce.,,Theanalogy is not persuasive.In the case of stockyards, the provisionof a market place is the major, or possibly the sole, purpose of theorganization concerned.In the instant proceeding, however, it isclear that the purpose of claiming races is not to provide a marketplace for thoroughbred horses but to equalize competition on thetheory that a horse will not be entered in a race below his class wherehe is subject to purchase at a bargain price.In this connection, itis significant that, at Respondent Los Angeles' Track, of about 30horses entered daily in claiming races, only about 1 horse is claimed.Accordingly, upon the entire record, we find that, while the opera-tions of the Respondent Tracks are not wholly unrelated to commerce,assertion of jurisdiction in these cases would not effectuate the policiesof the Act."We shall, therefore, affirm the Trial Examiner's orderdismissing the complaint herein.5 "The business is givingexhibitions of baseball which are purely stateaffairs. . . .But the factthat in order to give the exhibitions the Leaguesmust induce free personsto cross state lines andmust arrange and pay for their doingso is not enoughto changethe characterof the business."RichterTransfer Company,80 NLRB 1246.Any horseentered in a claimingrace is therebysubject to purchase under conditions,includingprice,which are set by the track.8 See, for example,Stafford v. Wallace,258 U. S. 495.Cf. International Trade Mart,87 NLRB 616.Cf.Olympia Stadium Corporation,85 NLRB 389. LOSANGELES TURF CLUB, INC.23ORDERUpon the entire record in the cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the consolidated complaint issuedherein against the Respondents Los Angeles Turf Club, Inc. ; Holly-wood Turf Club; Building Service Employees' International Union,AFL, its affiliate, Pari Mutuel Employees' Guild, Local No. 280, anditsLocal Unions No. 76, 399, and 193; International Brotherhoodof Hod Carriers, Building and Common Laborers Union of America,AFL, and its affiliates, Southern California District Council ofLaborers, Local No. 300 and Local No. 1082; Garage, Automotive.,and Service Station Employees Union, Local No. 495, affiliated withthe International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, A. F. L., be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.MEMBER REYNOLDS,dissenting :I would assert jurisdiction in this proceeding.INTERMEDIATE REPORTJames W. Cherry, Jr., Esq.andCharles Hackler,Esq.,for the General Counsel.VictorFord Collins, Esq.andArnold M. Cannan, Esq.,of Los Angeles,Calif.,for the Respondent Los Angeles.Arthur Freston,Esq.andRalph E. Lewis, Esq.,of Los Angeles,Calif., for theRespondent Hollywood.Daniel D. Carmell,Esq., by Lester Asher, Esq.,of Chicago,Ill.,and John C.Stevenson,Esq.,of Los Angeles,Calif., for the Respondent Building ServiceEmployees and affiliates and for the Respondent Teamsters.David Sokol,Esq.,of Los Angeles,Calif., for the Respondent Hod Carriersand affiliates.STATEMENT OF THE CASEUpon charges and amended charges duly filed by Donald Moynahan, an in-dividual,and in accordance with an order of the General Counsel of the Na-tional Labor Relations Board,' dated January 25,1949, consolidating the fourcases, the General Counsel,by the Regional Director for the Twenty-firstRegion(Los Angeles, California), issued a complaint dated January 25, 1949, againstLos Angeles Turf Club, Inc., Arcadia, California, herein called the RespondentLos Angeles ; Hollywood Turf Club, Inglewood, California, herein called theRespondentHollywood; 2Building Service Employees International Union,iThe General Counsel and his representatives at the hearing are herein referred to asthe General Counsel.The National Labor RelationsBoard is herein called the Board.2Respondent Los Angeles and Respondent Hollywood are herein collectively referred to asthe Respondent Companies. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. F. L., its affiliate Par! Mutuel Employees Guild, Local No. 280, and its LocalUnions No. 76, 399, and 193, herein called the Respondent Building ServiceEmployees; International Brotherhood of Hod Carriers, Building and CommonLaborers Union of America, A. F. L., and its affiliates, Southern CaliforniaDistrict Council of Laborers, Local No. 300 and Local No. 1082, herein calledthe Respondent Hod Carriers ; and Garage, Automotive and Service StationEmployees Union, Local No. 495, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, A. F. L., hereincalled the Respondent Teamsters,' alleging that the Respondent Companies hadengaged in and were engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations, 61 Stat. 136, herein called the Act, and thatthe Respondent Unions had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (b), subsections(1) (A) and (2) and Section 2 (6) and (7) of the Act. Copies of the charges,the complaint, and notice of hearing were served upon the Respondent Companiesand the Respondent Unions.With respect to the unfair labor practices, the complaint, as amended at thehearing, alleged in substance that: (1) on or about December 16, 1947, andDecember 22, 1948, the Respondent Companies and the Respondent Unions enteredinto collective bargaining agreements containing illegal closed-shop provisions,have enforced and given effect to such agreements, and have required membershipin the Respondent Unions as a condition of employment ; ` (2) these agreementsand subsequent renewals were entered into at a time when the RespondentCompanies' race tracks were not in operation, when the Respondent Companieshad no employees in the classes of work covered by the contracts, and when noneof the Respondent Unions represented a majority of the employees in the bargain-ing units covered by the contracts ; 6 and (3) from on or about December 1948, theRespondent Los Angeles denied employment to Donald Moynahan for the reasonthat the Respondent Pari Mutuel Employees' Guild, Local No. 280 refused toaccept Moynahan into membership or issue him a work permit e The com-plaint alleged that by the foregoing conduct the Respondent Companies engagedin violations of Section 8 (a) (1), (2), and (3) of the Act and the RespondentUnions engaged in violations of Section 8 (b), subsections (1) (A) and (2) ofthe Act.Thereafter, the Respondent Los Angeles, the Respondent Hollywood, the Re-spondent Hod Carriers, and the Respondents Building Service Employees andTeamsters duly filed answers, denying that any of them engaged in any of theunfair labor practices alleged in the complaint and that the Respondent Com-panies were engaged in commerce within the meaning of the Act.Pursuant to notice, a hearing was held from March 1 to 11, 1949, atLos Angeles, California, before Frederic B. Parkes, 2nd, the undersigned TrialExaminer duly designated by the Chief Trial Examiner. The General Counsel,3The Respondent Building Service Employees,the Respondent Hod Carriers,and theRespondent Teamsters are collectively referred to herein as the Respondent Unions.* The complaint was amended at the hearing to allege that illegal contracts were enteredinto on December 22, 1948.5 The complaint was further amended to allege that the contracts were executed at atime when none of the Respondent Unions represented a majority of the employees withinthe bargaining units.6Similar allegations of the complaint with respect to the Respondent Hollywood weredismissed on motion of the General Counsel inasmuch as the provisions of Section 10 (b)had not been fulfilled. LOS ANGELES TURF CLUB, INC.25the Respondent Companies, and the Respondent Unions were each represented bycounsel and participated in the hearing. Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the outset of the hearing, the undersigned denied motions for a continuancemade by the Respondent Unions and a motion that the complaint be dismissed,urged by the Respondents Building Service Employees and Teamsters.Rulingwas reserved upon the motion for dismissal of the complaint as to the RespondentHod Carriers, pending development of the facts as to the contractual statusbetween the Respondent Companies and the Respondent Hod Carriers. The mo-tion is hereby denied.At the conclusion of the General Counsel's case-in-chief,the Respondents Building Service Employees and Teamsters moved that thecomplaint be dismissed. The motion was denied. At the close of the hearing, themotion was renewed and ruling thereon was reserved. Consistent with the find-ings hereinafter set forth, the motion is granted.At the conclusion of the hear-ing, the undersigned granted a motion by the General Counsel to conform thepleadings to the proof as to dates, spelling, and minor variances.Upon the con-clusion of the hearing, the undersigned advised the parties that they might arguebefore, and file briefs or proposed findings of fact and conclusions of law, or both,with the Trial Examiner. The parties waived oral argument, although the Gen-eral Counsel stated his position briefly on several issues.Thereafter, the Re-sphndent Hollywood filed a brief, joined in by the Respondent Los Angeles. TheRespondent Hod Carriers and the Respondent Building Service Employees andTeamsters also filed briefs.Upon the entire record in the case and from his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACTI.THE BUSINESSES OF THE RESPONDENT COMPANIESA. In generalThe Respondent Los Angeles Turf Club, Inc., a California corporation with itsprincipal office and place of business in Arcadia, California, is engaged in thebusiness of conducting the racing of thoroughbred horses at its race track, com-monly called the Santa Anita Park. Its race track was constructed in 1934 and1935 at an approximate cost of $1,000,000 upon land valued at approximately.$500,000.In the succeeding years, Respondent Los Angeles has erected addi-tional construction to its track in the approximate value of three or four milliondollars.Its race meet customarily is held from late December until the followingMarch for a total of 50 racing days, scheduling 8 races per day. Approximatelyhalf of these races are claiming races, a condition of which all horses enteredare subject to claim or purchase for a stipulated price prior to the race by anyonewho had registered for racing in the meet and had started a horse in a race at suchmeet.The claiming price of these races ranges between $3,000 and $10,000. Inthe 1948-49 meet at the Respondent Los Angeles' track, 52 horses were claimed.The claiming prices for these horses totalled $280,000.During the meet, theRespondent Los Angeles employs between.1,500 and 2,000 employees.The re-mainder of the year, approximately 125 employees maintain the property.Prior to the meet, the Respondent Los Angeles distributes stake books,describing its racing program and the conditions of principal races, to horseowners upon request and sends supplies of the stake books to other race tracks for 26DECISIONS OF NATIONALLABOR RELATIONS BOARDdistribution.Some of these brochures are sent to points outside the State ofCalifornia.During the fiscal year ending November 30, 1948, the Respondent Los Angelespurchased general supplies in the amount of $38,471.81 and mechanical equip-ment valued at $48,550.25.All such purchases were made locally in California.However, among the mechanical equipment was a Cadillac automobile and pos-sibly a truck.During the same period, the Respondent Los Angeles spent $26,-949.83 in advertisements in newspapers published in the State of California, $204in advertisements in 2 magazines published in States other than California, $240in advertisements in the New York edition of the Daily Racing Form, and $240in advertisments in the Chicago edition of the same publication.The Respondent Hollywood Turf Club, a California corporation with itsprincipal office and place of business in Inglewood, California, is engaged in thebusiness of conducting the racing of thoroughbred horses at its race track, com-monly called the Hollywood Park. Its race track was built about 1938 and atthe time of the hearing was valued in excess of $6,000,000, excluding the valueof its real estate purchased at a cost of more than $1,000,000. Its race meet of 50days is customarily held from May to July each year. Approximately 70 percentof its races are claiming races.During 1948, the Respondent Los Angeles pur-chased materials and supplies and equipment valued at approximately $175,000.Included among these purchases was a "Dodge stake truck" bought from a localdealer.All such purchases were made locally in California with the exceptionof equipment valued at $920 which was purchased outside the State. of. California?In 1948, the Respondent Hollywood spent $54,000 in advertising. Of this amount,$437 was the cost of token advertisments in 6 magazines published outside theState of California and $1,885 was for advertisements in editions of the DailyRacing Form published outside California.The remainder was for advertise-ments in California publications.Prior to its meeting, the Respondent Hollywood distributes approximately1,000 stake books, of which approximately 25 percent are sent upon request tohorse owners outside the State of California.Each of the Respondent Companies has facilities for stabling approximately.1,300 horses during their race meetings.Prior to the meeting, horse ownersfileapplications for stall space for their horses.Determining factors in theacceptance or rejection of the applications are the general reputation of theand the known value of the horses.Upon the granting of stall space, theRespondent Companies exercise no control over the care or management of thehorses.The horse owners determine whether to participate in the racing pro-gram, supply the grooms, handlers, and trainers to care for the horses, providefood for the horses and equipment (such as beds, linens, etc.) for the grooms,handlers, and trainers.The Respondent Companies merely supply empty stallspace for the horses, empty tack rooms for equipment and supplies necessaryto care for the horses, and vacant rooms to house the horse owners' retinueof employees.Free electricity and water is provided by the Respondent Com-panies.The horse owners also bear the cost of transportation of their horsesto the track, by Railway Express, vans, trailers, or aeroplane, as well as thecost of insurance on their stables.7At one point,the record reflects that the out-of-State purchases totalled$920,000.This is obviously a typographical error.Elsewhere the amount is stated to be $920, whichconcurs with the undersigned's trial notes. LOS ANGELES TURF CLUB, INC.27Of the approximately 1,300 horses stabled at the Respondent Hollywood's trackin its 1948 meet, only 45 were shipped to the track from points outside theState of California.However, 10 of the 45 horses were recent purchases byresidents of California who had acquired them outside the State. Consequently,only35 horses were shipped into California by nonresident owners for theRespondent Hollywood's 1948 race meeting.The records of the past performances of horses scheduled to run races inthe 1948-1949 race meeting of the Respondent Los Angeles were introduced intoevidence.These records reveal, according to the undersigned's analysis, thatapproximately 820 horses had never participated in race meetings outside theState of California, and that approximately 252 had raced at tracks locatedoutside the State of California.'The operations of the Respondent Companies are regulated by statutes of theState of California, administered by the California Horse Racing Board.'During the 1948 race meeting of the Respondent Hollywood, the Horse RacingBoard issued licenses to race to approximately 35 out-of-State horse owners.Prior to the 1948-1949 race meeting of the Respondent Los Angeles, the Cali-fornia Horse Racing Board issued licenses to race to approximately 75 out-of-State horse owners.During the same period prior to the race meeting of theRespondent Los Angeles, the California Horse Racing Board issued licenses torace to between 400 and 500 horse owners, residents in the State of California.In the spring of each year, the Western Harness Racing Association conductsa meet of 35 days, leasing the facilities of the Respondent Companies alterna-tively from year to year.The record shows that the Respondent Companies are among the leadingrace tracks in the United States in the amount of money distributedas prizesand stakes, the number of large stake races conducted, the size of attendance,and the amount of money wagered.1°B. The AmericanTotalisator Co.By lease agreement, the American Totalisator Co., herein called the ToteCompany, furnishes and maintains electrical mechanical equipment to both ofthe Respondent Companies for the purpose of selling wager tickets, summation ofthe wagers, and supplying information of the wagering of each race to the parimutuel department of the Respondent Companies and to the public assembledat the race.The Tote Company, whose main office is in Baltimore, Maryland,furnishes similar equipment and services to some 70 race tracks located in NewHampshire, Massachusetts, Rhode Island, New York, New Jersey, Delaware,Maryland, Florida, Illinois, Ohio, Kentucky, Louisiana, Arkansas, Nebraska,California, Oregon,Washington, and Arizona. Its district office in Pasadena,California, services 11 race meetings in California, as well as others in Oregon,Washington, and Arizona. The Tote Company maintains shops for constructionand repair of its equipment in Baltimore, Maryland, New York, New York, Chi-cago, Illinois, and Pasadena, California.8 Of these horses, 47 had raced at tracks in Maryland, 136 In New York, 28 InWashing-ton, 15 in Kentucky, 56 in Illinois, 8 in Canada, 43 in New Jersey, 27in Delaware, 1 inOhio, 5 in Michigan, 9 In Massachusetts, 8 in Rhode Island, 6 in New Mexico,3 in Oregon,4 in Florida, 1 in New Hampshire, 2 In Nebraska, 16 in Mexico, 1 in England, and 1 inIreland.9 Business and Professional Code of the State of California, Sections 1400 to 2038, in-clusive, and Section 19561."Dixon-Bell Press supplies racing programs to the Respondent Companies by contract. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDGenerally speaking, the equipment consists of selling machines, adding ma-chines, and indicator boards to display to the public the total of the wagersand the odds. The selling machines are manufactured in England and adaptedfor use in this country by the Tote Company at one of its various plants.The adding machine equipment in use presently in California was manufacturedby the Tote Company in Baltimore but the equipment has not been shipped outof the State of California since it was sent there in 1947. The indicator boardsare made by various concerns, some within the State of California and somewithout.The equipment is utilized at the various race tracks in California-consecutively.Some of the ticket selling machines and indicator equipment is'used at the race tracks in Washington and Oregon.The value of the ToteCompany's equipment in use at the Respondent Los Angeles' track in the 1948-meet ranged between $100,000 and $500,000.The equipment used at the'Respondent Hollywood's meet in 1948 was valued between $75,000 and $400,000.The rental fee paid by the Respondent Los Angeles was approximately $200,000.for its usual meet. In addition, a portion of the insurance premium on the ToteCompany's equipment is borne by the Respondent Companies as part of therental fee.'The equipment is installed and maintained by approximately 25 employees on.the staff of the Tote Company. The record reveals that neither the Respondent.Companies nor Respondent Unions has any control or direction over the em-'ployees of the Tote Company or the purchase and transfer of equipment of theTote Company.C.The Harry Curland Catering Company.Both Respondent Companies by formal agreement have granted to The HarryCurland Catering Company, herein called the Catering Company, a concession tooperate bars, restaurants, food counters, and cafeterias at both tracks."Theagreementsprovide that the Catering Company should furnish all equipment andpay the Respondent Companies 25 percent of its gross income from the conces-sions.At the track of the Respondent Los Angeles, the Catering Company main-tains14 bars, 27 food counters, a stable cafeteria, and restaurants in a coffee'shop,club house, turf club, and paddock room. At the Respondent Hollywood'strack, the Catering Company maintains 15 bars, 17 food counters, a stable cafe-'teria, and a restaurant in a coffee shop, club house, turf club, and terrace.On'week days the Catering Company employs between 450 and 500 employees at each-of the Respondent Companies and approximately 600 employees on holidays and`Saturdays.The following table reflects the purchases and sales of the Catering,Company:Respondent Los Angeles 1947-8:PurchasesSalesBeer------------------------------------------$69,000$80,250Liquors---------------------------------------180,000675,000Food------------------------------------------Supplies--------------------------------------360,000105,000675,000------Respondent Los Angeles 1948-9, first month ofoperations:Beer-----------------------------------.------$13,000$40,000Liquors---------------------------------------90,000300,000Food-----------------------------------------160,000300,00011The Catering Company hassimilar concessionsat three other race tracks in California. LOSANGELES TURF CLUB, INC.Respondent Hollywood 1948:Purchases'Sales,":,Beer-----------------------------------.------$72,000$140,000.Liquors---------------------------------------125,000700,000Food-----------------------------------------405,000630,000Supplies--------------------------------------120,000------All purchases are made from local California wholesalers and suppliers, whopurchase a considerable amount of the goods from sources outside the State ofCalifornia and who store 'the goods in their warehouses for an indeterminate'period of time before delivery to the Catering Company.D. ConclusionsInasmuch as the purchase of supplies from out-of-State sources, advertise-ments in out-of-State publications, and distribution of stake books out of theState of California by the Respondent Companies are so negligible in amount asto have little probative effect in determining whether the Respondent Companiesare subject to the jurisdiction of the Board, the General Counsel apparentlyrelies upon the shipment of race horses into California by out-of-State ownersand upon the operations of the Tote Company and the Catering Company toestablish the Board's jurisdiction over the Respondent Companies.Although the operations of the Respondent Companies, in some measure, affectcommerce, the undersigned is persuaded that the effect is so remote and indirectthat the horse racing industry is one over which the Board does not assumejurisdiction. In a recent case dealing with a professional hockey club, the Boarddeclined to assert jurisdiction, stating :Although we do not find that the operations of the Employer are whollyunrelated to commerce, we believe that the Employer's operations are essen-tially local in character and that to assert jurisdiction in this case would noteffectuate the policies of the Act "The undersigned believes that the Board's determination in theOlympia Stadiumcase, above quoted, is controlling on the jurisdictional issue herein," and willaccordingly recommend that the complaint be dismissed.RECOMMENDATIONSFor the reasons above set forth, the undersigned recommends that the com-plaint herein be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof; and any party may,within the same period, file an original and six copies of a brief in support of theIntermediate Report. Immediately upon the filing of such statement of excep-tions and/or briefs, the party filing the same shall serve a copy thereof upon each"Olympia Stadium Corporation,85 NLRB 389." Cf.White Sulphur Springs Company,85 NLRB 1487. See alsoHerbert Bayard Swopeet al.,24 LRRM 1065, a decision of the New York Labor Relations Board rendered on April26, 1949, and cases cited therein. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the other parties.Statements of exceptions and briefs shall designate byprecise citation the portions of the record relied upon and shall be legibly printedor mimeographed, and if mimeographed shall be double spaced. Proof of serviceon the other parties of all papers filed with the Board shall be promptly madeas required by Section 203.85.As further provided in said Section 203.46 shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rules.and Regulations, be adopted by the Board and become its findings, conclusions,.and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 6th day of October 1949.FREDERICB. PARKEs, 2nd,TrialEa,aminer.